On the court’s own motion, it is Ordered that the decision and order of this court dated May 9, 1988 [140 AD2d 453], which decided the defendant’s appeal from a sentence of the Supreme Court, Suffolk County (Mclnerney, J.), imposed July 7, 1987, is recalled and vacated and the following decision and order is substituted therefor:
"Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Suffolk County (Mclnerney, J.), imposed July 7, 1987, upon his conviction of grand larceny in the second degree, upon his plea of guilty, the sentence being an indeterminate term of incarceration of 1 to 3 years.
"Ordered that the appeal is dismissed.
"The defendant has died and the appeal is dismissed upon the ground that the criminal prosecution has abated by reason of the death (see, People v Feliciano, 68 NY2d 790).” Mollen, P. J., Mangano, Thompson and Weinstein, JJ., concur.